IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20273
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DOMINGO RODRIGUEZ-NUNEZ,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-00-CR-746-ALL
                       --------------------
                         October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Domingo Rodriguez-Nunez appeals his sentence from his

guilty-plea conviction for being found illegally in the United

States.   See 8 U.S.C. § 1326(a), (b).   He argues that the

district court erred in applying a 16-level “aggravated felony”

increase, pursuant to U.S.S.G. § 2L1.2(b)(1)(A), because the rule

of lenity requires the court to interpret the term “drug

trafficking crime” under the guideline and the relevant statutes

to exclude his state felony conviction for possession of a

controlled substance.   Rodriguez-Nunez acknowledges that his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20273
                                -2-

argument is foreclosed by this court’s decision in United States

v. Hinojosa-Lopez, 130 F.3d 691, 693-94 (5th Cir. 1997).   He

seeks to preserve the issue for possible review by the Supreme

Court.

     The district court did not err in applying U.S.S.G.

§ 2L1.2(b)(1)(A).   Hinojosa-Lopez, 130 F.3d at 693-94; see United

States v. Hernandez-Avalos, 251 F.3d 505, 508-09 (5th Cir. 2001),

cert. denied, (U.S. Oct. 1, 2001) (No. 01-5773).

     AFFIRMED.